Exhibit 10.1

 

2010 Executive Short-Term Incentive Program

 

Set forth below is a description of the 2010 Executive Short-Term Incentive
Program:

 

On January 18, 2010, the Compensation Committee of Force Protection, Inc. (the
“Company”) adopted the 2010 Executive Short-Term Incentive Program for
performance during 2010 (the “2010 Short-Term Incentive Program”).  All
executive officers and certain other management of the Company, including the
Company’s named executive officers as defined by Item 402 of Regulation S-K, are
eligible to earn a bonus payment under the 2010 Short-Term Incentive Program.

 

Each executive officer’s target opportunity to receive a bonus payment under the
2010 Short-Term Incentive Program is set as a percentage of the executive
officer’s base salary determined by taking into account the participant’s
authority level within the Company and median-to-market benchmarks.  For 2010,
the target opportunity for the executive officers, other than the Chief
Executive Officer, has been set at 75% of his or her base salary.  The target
opportunity for the Company’s Chief Executive Officer has been set at 100% of
his base salary.

 

The 2010 Short-Term Incentive Program is comprised of four metrics: 
(i) Revenue, (ii) Net Cash (used in) Provided by Operating Activities, (iii) New
Orders and (iv) Personal Metrics.  The first three metrics are referred to as
the “Shared Executive Metrics” and the last metric is referred to as the
“Personal Metric.”  The Shared Executive Metrics are weighted at 66% of the
payout opportunity and the Personal Metric is weighted at 34% of the payout
opportunity.  Each individual Shared Executive Metric is weighted at 22% of the
payout opportunity.

 

An award for any of the Shared Executive Metrics requires the achievement of a
minimum threshold Earning Per Share (diluted) (“EPS”).  If this threshold EPS is
not achieved, then no payment for the Shared Executive Metrics shall be
awarded.  If the threshold EPS is achieved, then actual performance of the
Shared Executive Metrics will be determined by a range of performance achieved
for each metric as established by the Compensation Committee.  The table below
sets forth the ranges for each metric, as aligned with the Company’s 2010 annual
budget and 2010-2014 Corporate Strategic Plan.

 

Performance Range

 

Metric

 

Budget

 

Stretch

 

Maximum

 

Revenue

 

100

%

115

%

130

%

Net Cash (used in) Provided by Operating Activities

 

100

%

115

%

130

%

New Orders

 

100

%

115

%

130

%

 

To determine the actual percentage payout, the actual performance for each
metric is compared to the performance range (100% to 130% of the performance
target) for each metric.  If the actual performance is lower than budget, there
is no payout for that metric.  If the actual performance is greater than the
budget, but less than the stretch, the payout shall be determined on a linear
basis from 50% up to 100% as indicated in the table below.  If the actual
performance is greater than the stretch and less than or equal to the
performance maximum, the payout shall be determined on a linear basis from 100%
up to 175%, or the maximum payout.  Performance above maximum is paid out at the
maximum payout opportunity for that Shared Executive Metric.  As a result, the
Company’s executive officers, including

 

--------------------------------------------------------------------------------


 

the Chief Executive Officer, may be eligible to receive a payment up to 175% of
the executive officer’s individual target opportunity for the Shared Executive
Metrics.

 

Eligible Target Opportunity Percentage Payout

 

Metric

 

Budget

 

Stretch

 

Maximum

 

Revenue

 

50

%

100

%

175

%

Net Cash (used in) Provided by Operating Activities

 

50

%

100

%

175

%

New Orders

 

50

%

100

%

175

%

 

The Personal Metrics for the Chief Executive Officer shall be determined and
assessed by the Compensation Committee, and are to be established in the first
quarter in conjunction with the annual performance assessment discussion.  The
Personal Metrics for the other executive officers will be determined by the
Chief Executive Officer in the first quarter in conjunction with each
executive’s performance assessment discussion.  Any award for a Personal Metric
requires the achievement of a minimum threshold EPS.  The payout for the
achievement of the Personal Metrics for each executive officer shall be assessed
by the Chief Executive Officer and paid out of the pool of available funds with
concurrence from the Compensation Committee.

 

In order to be eligible to receive any payment under the 2010 Short-Term
Incentive Program, the participant must be employed by the Company at the time
the final award is determined, subject to any employment agreement.  Any 2010
Short-Term Incentive Program award shall be determined and paid by March 15,
2011.

 

--------------------------------------------------------------------------------